DETAILED ACTION
Examiner acknowledges receipt of the IDSs and RCE filed 10/27/2021 and the supplemental reply filed 11/16/2021, after the notice of allowance was mailed 7/28/2021.
Claims 1-4, 6, 7, 9-16 and 25-28 are pending and are being examined on the merits in this office action.  Claim 5 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

The notice of allowance mailed 7/28/2021 is deemed to be withdrawn. Prosecution in the instant application is reopen. An action on the merits is set forth herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claim 28 is objected to because of the following informalities:  
Regarding claim 28, the claim should be amended to recite “wherein the dashed line indicates”-  move the second to last line on page 8 up one line for continuous text of the claim after the term “wherein”.  At page 9, the term “and” should be placed after the clause “each -R5 …; and wherein -L1- is substituted”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a C-type natriuretic peptide (CNP) prodrug or a pharmaceutically acceptable salt thereof comprising 
- a CNP moiety -D comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge; and 
- a non-toxic carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to a side chain of an amino acid residue of said ring moiety of -D or to the backbone of said ring moiety of -D; and wherein -L2- is a chemical bond or a spacer.
Thus, claim 1 recites a CNP prodrug with a structural arrangement of Z-L2-L1-D.

Claim 28 recites the CNP prodrug or a pharmaceutically acceptable salt thereof of claim 1, wherein -L1- is of formula (V): 
    PNG
    media_image1.png
    84
    205
    media_image1.png
    Greyscale
 wherein the dashed line indicates attachment to an amine functional group of a side chain of an amino acid residue of the ring moiety of the CNP moiety; LEGALO2/41160617v18U.S. Application No: 16/067,095 Amendment dated October 27, 2021 -R1 is selected from the group consisting of optionally substituted C1-C6 linear, branched, or cyclic alkyl; optionally substituted aryl; optionally substituted heteroaryl; alkoxy; and -NR52; -R2 is selected from the group consisting of -H; optionally substituted C1-C6 alkyl; optionally 3 is selected from the group consisting of -H; optionally substituted C1-C6 alkyl; optionally substituted aryl; and optionally substituted heteroaryl; -R4 is selected from the group consisting of -H; optionally substituted C1-C6 alkyl; optionally substituted aryl; and optionally substituted heteroaryl; each -R5 is independently of each other selected from the group consisting of -H; optionally substituted C1-C6 alkyl; optionally substituted aryl; and optionally substituted heteroaryl; or when taken together two -R5 can be cycloalkyl or cycloheteroalkyl; wherein -L1- is substituted with -L2-Z and wherein -L1- is optionally further substituted.

The first reason that claim 28 is rendered indefinite is because formula (V) has the -R1 position as including -NR5 in which each -R5 can be hydrogen, which would allow for -R1 as being NH2. Formula (V) of claim 28 is -L1-.  Per claim 1, --L1- mediates conjugation between the CNP moiety (-D) and the moiety -L2.  If -R1 position of formula (V) is NH2, then it is structurally impossible to have a Z-L2- as being included in the CNP prodrug; there is no further bonding location for Z-L2- to bind to -L1- at the N-terminal position, as required by claim 1.  Another way of saying this is if NH2 is at the N-terminal of L1- then the only composition that can exist is NH2[L1 of formula (V)]-D.  This is incompatible with the requirements of claim 1, which also require a CNP prodrug with a structural arrangement of Z-L2-L1-D.
The second reason that the metes and bounds of claim 28 are deemed to be indefinite is that the last line of claim 28 recites the phrase “wherein -L1- is substituted with -L2-Z”. Per claim 1, the claimed CNP prodrug requires the elements Z-L2-L1-D.  2-Z” yet per claim 1 elements with -L2-Z are already required in the claimed CNP prodrug. The specification and claims do not provide any guidance as to how the skilled artisan can distinguish between a CNP prodrug of Z-L2-L1-D, as required by claim 1, and CNP prodrugs that is also include -L1- variable that was “substituted with -L2-Z”.  Examiner recommends that applicant delete the phrase “wherein L1 is substituted with -L2-Z” in the second to last line of the claim to overcome this part of the indefinite rejection.
Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 is deemed to not further limit claim 1.  Claim 25 depends from claim 1.
Claim 1 recites a C-type natriuretic peptide (CNP) prodrug or a pharmaceutically acceptable salt thereof comprising 

- a non-toxic carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to a side chain of an amino acid residue of said ring moiety of -D or to the backbone of said ring moiety of -D; and wherein -L2- is a chemical bond or a spacer.
Thus, claim 1 recites a CNP prodrug with a structural arrangement of Z-L2-L1-D.
Claim 25 recites the CNP prodrug or a pharmaceutically acceptable salt thereof of claim 1, wherein said CNP prodrug or pharmaceutically acceptable salt thereof is of formula (I): 
    PNG
    media_image2.png
    26
    108
    media_image2.png
    Greyscale
 wherein -Z, -L2-, -L1- and -D are defined as in claim 1.
Accordingly, the structural arrangement of formula (1) is already set forth in claim 1.  Claim 25 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In order to overcome the instant rejection, applicant should either cancel claim 25 or amend claim 1 to recite the structure of formula (I).


Allowable claims 
The following is an examiner’s statement of reasons for allowance of claims 1-4, 6, 7, 9-16, 26 and 27: A C-type natriuretic peptide (CNP) prodrug of the instant claims is free the prior art.
The closest art to the instant claims is Wendt et al. (U.S. 2012/0316114- previously cited).
Wendt et al. teach variants of C-type natriuretic peptide (CNP), pharmaceutical compositions comprising CNP variants, and methods of making CNP variants (abstract). In certain embodiments, fusion protein comprises a cleavable peptide linker (L1) between a CNP variant and a carrier protein or tag (e.g., peptide tag; Z carrier moiety) wherein L1 is a chemical bond (e.g., paras. [0459]-[0468]).  The CNP variants can also be conjugated to a water soluble polymer such as Peg or PEO at an internal site [CNP ring moiety], e.g. paras. [0036], [00354]-[0053]).  Wendt et al. teach SEQ ID NO: 184 GANRRGLSRGCFGLKLDRIGSNSGLGC which comprises instant SEQ ID NO: 96 wherein the methionine at position 11 is substituted with asparagine.
However, Wendt et al. expressly states for better functionality the CNP variants are not PEGylated at a site (e.g., Lys10) within the cyclic domain (corresponding to Cys6 to Cys22 of CNP22-- aa positions 6-22 form the cyclic/ring structure of the CNP peptide). To prevent PEGylation at an internal site, Lys4 and/or Lys10 can be substituted with a natural or unnatural amino acid or peptidomimetic that does not contain a reactive primary amino group on a side chain, such as, e.g., Gly, Ser, Arg, Asn, Gln, Asp, Glu or citrulline (Cit) (para. [0036]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 7, 9-16 and 25-28 are pending.
Claims 1-4, 6, 7, 9-16, 26 and 27 are allowed.  Claims 25 and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.